DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-17 are cancelled.
Claims 18-33 are pending.
Claims 27-28 are withdrawn.
Claims 18-26 and 29-33 are addressed on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/26/21 is acknowledged.
Applicant stated that claims 18-26 and 28-33 read on the elected species, thus withdrawing claim 27.  However, in addition, claim 28 depends from claim 27 and is thus also directed to a non-elected species.  Claims 27-28 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 18-16 and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-14 of U.S. Patent No. 10,697,175. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 18 of the pending application and claim 1 of US 10,697,175, each discloses building panels with a surface and core, a locking system, horizontal locking of a first edge of a first building panel to an adjacent second edge of a second building panel, wherein upper parts of the first and the second edge in a locked position together define a vertical plane perpendicular to a horizontal plane, which is parallel to the surface, said locking system being configured to lock the first edge of the first building panel and the second edge of the second building panel by angling the first and the second building panel relative each other, wherein the locking system comprises a tongue, made in one piece with said core, and a tongue groove configured to cooperate for vertical locking, and wherein the first edge comprises a strip, made in one piece with the core, which is provided with a locking element, which is configured to cooperate for horizontal locking with a downwardly open locking groove formed in the second edge, wherein: the tongue, which is provided in the first edge, is configured to cooperate with a lower lip of the tongue groove, which is provided at the second edge, at lower vertical locking surfaces, the locking element and the locking groove are configured to 
Re claim 18 of the pending application and claim 14 of US 10,697,175,
Re claim 19 of the pending application and claim 2 of US 10,697,175, each discloses wherein the cooperating horizontal locking surfaces lock the first edge and the second edge both horizontally and vertically with horizontal and vertical pretension.
Re claim 20 of the pending application and claim 3 of US 10,697,175, each discloses wherein the tongue cooperates with the upper lip at upper vertical locking surfaces.
Re claim 21 of the pending application and claim 4 of US 10,697,175, each discloses wherein the tongue and the tongue groove comprises upper and lower vertical locking surfaces that are essentially parallel with the horizontal plane and offset horizontally such that a part of the upper vertical locking surfaces are horizontally closer to the locking element than the lower vertical locking surfaces.
Re claim 22 of the pending application and claim 18 of US 10,697,175, each discloses wherein the lower lip protrudes beyond the upper lip and the vertical plane.
Re claim 23 of the pending application and claim 18 of US 10,697,175, each discloses wherein the horizontal extension of the tongue is at least about twice as large than the horizontal extension of the lower lip.
Re claim 24 of the pending application and claim 5 of US 10,697,175, each discloses wherein the tongue and the tongue groove comprise guiding surfaces that are configured to be in contact with each other during the assembling by angling, when an edge part of the second edge is in contact with the strip and/or the locking element.
Re claim 25 of the pending application and claim 6 of US 10,697,175,
Re claim 26 of the pending application and claim 7 of US 10,697,175, each discloses wherein the horizontal locking surfaces are located both below and above a horizontal strip plane that intersects an upper part of the strip, which is located essentially vertically under an outer part of the tongue.
Re claim 29 of the pending application and claim 9 of US 10,697,175, each discloses wherein the locking system comprises a space between an upper part of the strip and an edge portion of the second panel located essentially under the tongue.
Re claim 30 of the pending application and claim 10 of US 10,697,175, each discloses wherein the upper vertical locking surfaces are offset horizontally in relation to the horizontal locking surfaces..
Re claim 31 of the pending application and claim 11 of US 10,697,175, each discloses wherein the vertical and horizontal locking surfaces are offset horizontally with a horizontal distance that is larger than the horizontal extension of the tongue.
Re claim 32 of the pending application and claim 12 of US 10,697,175, each discloses wherein the core comprises HDF, particleboard, plastic or plywood material.
Re claim 33 of the pending application and claim 13 of US 10,697,175, each discloses wherein the horizontal locking surfaces have a locking angle of about 40-60 degrees against the horizontal plane.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18-26 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 18, claim 18 recites, “the second edge” in lines 3, 6, 11 and 13, and “the locking groove” in line 15.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the adjacent second edge” and “the downwardly open locking groove” and will be interpreted as such.  
Re claim 19, claim 19 recites, “the second edge” in line 2, and “the cooperating horizontal locking surfaces” in line 1-2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the adjacent second edge” and “the horizontal locking surfaces” and will be interpreted as such.  
Re claim 21, claim 21 recites, “essentially parallel with” in line 2.  The term, “essentially” is relative and does not appear to be defined by the claims or specification.  What is “essentially” parallel to one of ordinary skill may not be sufficiently parallel to be “essentially” parallel to another of ordinary skill.  Thus, it is unclear as to what degree of parallel would be “essentially parallel.”  For the purposes of this examination, this language will be interpreted as “parallel with.”  
Re claim 24,
Re claim 25, claim 25 recites, “the guiding surfaces” in line 1.  There is insufficient antecedent basis for these limitations in the claims, as claim 25 depends from claim 18, not claim 24.  It appears this claim is intended to depend  from claim 24 and will be interpreted as such.  
Re claim 26, claim 26 recites, “essentially vertically under” in line 3.  The term, “essentially” is relative and does not appear to be defined by the claims or specification.  What is “essentially” under to one of ordinary skill may not be sufficiently under to be “essentially” under to another of ordinary skill.  Thus, it is unclear as to what degree of being disposed under would be “essentially under.”  For the purposes of this examination, this language will be interpreted as “under.”  
Re claim 27, claim 27 recites, “essentially vertically under” in line 3.  The term, “essentially” is relative and does not appear to be defined by the claims or specification.  What is “essentially” under to one of ordinary skill may not be sufficiently under to be “essentially” under to another of ordinary skill.  Thus, it is unclear as to what degree of being disposed under would be “essentially under.”  For the purposes of this examination, this language will be interpreted as “under.”  
Re claim 31, claim 1 recites, “the vertical…locking surfaces” in line 1.  There is insufficient antecedent basis for these limitations in the claims, as claim 25 depends from claim 18, not claim 24.  It appears this language refers to “the upper and lower  vertical locking surfaces” and will be interpreted as such.  
Claims 20, 22-23 and 30, 32-33 are rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 18-25, 29-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steele et al (“Steele”) (US 2009/0038254) in view of Schulte (US 2012/0174521).
Re claim 18, Steele discloses building panels (Fig. 2, 12a and 12b), comprising a surface (16a, 16b) and a core (18a, 18b), provided with a locking system (Fig. 1) for vertical and horizontal locking (Fig. 2) of a first edge (24b) of a first building panel (12b) to an adjacent second edge (24a) of a second building panel (12a), wherein upper parts (50b, 54a) of the first (24b) and the second edge (24a) in a locked position (Fig. 3) together define a vertical plane (along 50b and/or along 42) perpendicular to a horizontal plane (along 20b), which is parallel (along 20b) to the surface (20b), said locking system (Fig. 1) being configured to lock the first edge (24b) of the first building panel (12b) and the second edge (24a) of the second building panel (24a) by angling 
wherein: 
the tongue (74b), which is provided in the first edge (24b), is configured to cooperate (Fig. 3) with a lower lip (see examiner comments) of the tongue groove (56a), which is provided at the second edge (24a), at lower vertical locking surfaces (62a, being lower than 54a), 
the locking element (see examiner comments) and the locking groove (see examiner comments) are configured to cooperate at locking surfaces (86b, 68a), 
the tongue (74b) protrudes outwardly beyond the vertical plane (along 50b), the tongue groove (56a) comprises an upper lip (see examiner comments), and 
a horizontal extension (see examiner comments, LE) of the lower lip (see examiner comments), in relation to the upper lip (see examiner comments), is smaller than (Fig. 2-3) a horizontal extension (see examiner comments, TE) of the tongue (74b),
but fails to disclose the locking element (see examiner comments) and the locking groove (see examiner comments) are configured to cooperate at horizontal 
However, Schulte discloses the locking element (8) and the locking groove (4) are configured to cooperate at horizontal locking surfaces (top surface of 8, and the top surface of 4).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the building panels of Steele with the locking element and the locking groove being configured to cooperate at horizontal locking surfaces in order to reduce the machining required by forming curved surfaces on each, and to allow for a better fit, as flat (horizontal) surfaces are more precise than curved.  The modification proposed is merely a change of shape of 86b/68a of Steele to be flat, as shown by the top surfaces of 8 and 4 in Schulte.  
The phrases, “for vertical and horizontal locking of a first edge of a first building panel to an adjacent second edge of a second building panel,” “configured to lock the first edge of the first building panel and the second edge of the second building panel by angling the first and the second building panel relative each other,” “configured to cooperate for vertical locking,” “configured to cooperate for horizontal locking with a downwardly open locking groove formed in the second edge” and “configured to cooperate with a lower lip of the tongue groove,” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 19, Steele as modified discloses the building panels as claimed in claim 18, Schulte discloses wherein the cooperating horizontal locking surfaces (top of 8 and top of 4) lock the first edge (right edge of 1) and the second edge (left edge of 2) both horizontally (from pulling left to right) and vertically (vertically) with horizontal and vertical pretension (any tension applied to the boards is “pretension” as no point of reference is provided).
Re claim 20, Steele as modified discloses the building panels as claimed in claim 18, wherein the tongue (74b) cooperates with the upper lip (see examiner comments) at upper locking surfaces (right edge of 74b, and 62a), but fails to disclose the upper locking surfaces as vertical.
However, Schulte discloses the upper locking surfaces (see examiner comments) as vertical (Fig. 11).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the building panels of Steele with the upper locking surfaces as vertical in order to reduce the machining required by forming angled/curved surfaces on each, and to allow for a better fit, as flat (horizontal) surfaces are more precise than curved.  The modification proposed is merely a change of shape of the right edge of 74b, and 62a of Steele to be flat and vertical, as shown by Fig. 11 in Schulte.  
Re claim 21, Steele as modified discloses the building panels as claimed in claim 18, wherein the tongue (74b) and the tongue groove (56a) comprises upper and lower vertical locking surfaces (76b, 78b at the right, 60a, 64a) that are essentially parallel with the horizontal plane (along 20b) and offset horizontally (Fig. 2) such that a 
but fails to disclose the upper and lower vertical locking surfaces as parallel with the horizontal plane (in view of the interpretation under 35 USC 112 above).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the building panels of Steele with the upper and lower vertical locking surfaces as parallel with the horizontal plane (as they are not perfectly parallel as shown) in order to reduce the machining required by forming angled/curved surfaces on each, and to allow for a better fit, as flat (horizontal) surfaces are more precise than curved.  The modification proposed is merely a change of shape of the right edge of 74b, and 62a of Steele to be flat and vertical, as shown by Fig. 11 in Schulte.  
Re claim 22, Steele as modified discloses the building panels as claimed in claim 18, wherein the lower lip (see examiner comments) protrudes beyond the upper lip (see examiner comments) and the vertical plane (42, of 50b and 42).
Re claim 23, Steele as modified discloses the building panels as claimed in claim 18, but fails to disclose wherein the horizontal extension of the tongue is at least about twice as large than the horizontal extension of the lower lip.
However, it would have been obvious to one having ordinary skill in the art before the time of invention to modify the building panels of Steele to wherein the horizontal extension of the tongue is at least about twice as large than the horizontal extension of the lower lip (for example, so that TE is twice as large as LE in the examiner comments) In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 24, Steele as modified discloses the building panels as claimed in claim 18, wherein the tongue (74b) and the tongue groove (56a) comprise guiding surfaces (76b, 80b, 78b, 58a, 62a, 60a) that are configured to be in contact with each other (the surfaces above are capable of contact) during the assembling by angling (Fig. 2-3), when an edge part (edge of 24a) of the second edge (24a) is in contact with the strip (see examiner comments) and/or the locking element (see examiner comments).
The phrase “configured to be in contact with each other during the assembling by angling” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 25,
Re claim 29, Steele as modified discloses the building panels as claimed in claim 18, wherein the locking system (Fig. 3) comprises a space (Fig. 3) between an upper part of the strip (see examiner comments) and an edge portion (70a) of the second panel (12a) located essentially under the tongue (74b).
Re claim 30, Steele as modified discloses the building panels as claimed in claim 18, wherein the upper vertical locking surfaces (76b, 58a) are offset horizontally (Fig. 3, as they do not align) in relation to the horizontal locking surfaces (86b, 68a).
Re claim 31, Steele as modified discloses the building panels as claimed in claim 18, wherein the upper vertical locking surfaces (76b, 58a) are offset horizontally (Fig. 3, as they do not align), but fails to disclose with a horizontal distance that is larger than the horizontal extension of the tongue.
However, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the building panels of Steele with a horizontal distance that is larger than the horizontal extension of the tongue in order to create more secure locking, as making this modification would require a lateral shift to the right a greater distance of 86b and 68a, and extending the strip in that manner would provide a more secure locking between the panels as the strip would be larger.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 32,
Re claim 33, Steele as modified discloses the building panels as claimed in claim 18, wherein the horizontal locking surfaces (68a, 86b) have a locking angle (Fig. 3) against the horizontal plane (along 16b), but fails to disclose the locking angle of about 40 - 60 degrees.
However, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the building panels of Steele with the locking angle of about 40 - 60 degrees in order to optimize locking or better secure the panels from pulling apart, as increasing the angle thereof would better resist pulling.  In general, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.

Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steele et al (“Steele”) (US 2009/0038254) in view of Schulte (US 2012/0174521) and Segaert (US 2009/0260313).
Re claim 26, Steele as modified discloses the building panels as claimed in claim 18, an upper part of the strip (see examiner comments) which is located essentially vertically under (Fig. 3) an outer part of the tongue (outer part of 74b but fails to disclose wherein the horizontal locking surfaces (86b, 68a, as modified to be horizontal by Schulte) are located below a horizontal strip plane (horizontally, at the intersection of 82b and 84b) that intersects an upper part of the strip (see examiner comments).  In essence, Steeler fails to disclose the upper part of the strip being disposed above (or higher than) the horizontal locking surfaces of the strip.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the building panels of Steele wherein the horizontal locking surfaces are located below a horizontal strip plane that intersects an upper part of the strip in order to allow for some degree of flexure of the strip during locking, easing installation.  





Examiner Comments

    PNG
    media_image1.png
    895
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    745
    818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    617
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    325
    689
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635